DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29, 2022 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 11,354,330 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are considered to be anticipated, or obvious variants of the claims of the issued patent. 
Claims 9 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 10 of U.S. Patent No. 11,354,330 B2 in view of McPherson. Specifically, the claims are considered to be obvious in light of McPherson, because McPherson, as explained in the 35 USC 102 rejection section provides that the data source can be public or private and credentials may be required to access either the source or target data. Both the claims of the issued patent and McPherson relate to ETL and McPherson provides it beneficial to access the data based on the credentials associated with some of the nodes. Therefore, it would have been obvious for one of ordinary skill in the art at the time of Applicant’s filing to incorporate certain nodes having the authorization rule as disclosed in McPherson to the claims of the issued patent to provide an effective manner to limit access as disclosed in McPherson to the claims of the issued patent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) initiating a plurality of nodes. Each node includes a respective dataset, wherein each of the plurality of data nodes corresponds to at least one authorization rule. Each authorization rule authorizes at least one user to access a corresponding data node of the plurality of data nodes. Prior to receiving a user request for data, an ETL application service is configured to extract data from a data source and to load data from the data source to the dataset stored on a first data node of the plurality of data nodes. It is similar to a librarian or researcher obtaining data and creating notes with pen and paper based on the information. The librarian or researcher can then store the information in a locked filing cabinet that limits access of the information. It is also noted that the claim recites “prior to receiving a user request for data;” however, the user request is not positively recited or required by the claim language, and a user can request a person for data, and a librarian or researcher can request to see credentials prior to providing a key to a locked filing cabinet. 
This judicial exception is not integrated into a practical application because the steps are considered to that of a mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are recited at a high-level of generality (generic computer components) such that it amounts no more than mere instructions to apply the exception using a computer component. That is other than reciting “ETL application service” nothing in the claim element precludes the step from practically being performed in the mind with the assistance of pen and paper or using a computer as a tool. Therefore, the additional elements do not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the threshold comparison and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
The dependent claims do not appear to offer significantly more because the general principles applied to the independent claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-17 and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by McPherson et al. (U.S. Publication No. 2018/0150529A1, hereinafter referred to as “McPherson”).
Regarding claim 1, McPherson discloses a method for partitioning data, comprising: (method for partitioning data – event driven ETL processing)(e.g., abstract and paragraph [0019])
initiating a plurality of data nodes, (nodes are initiated – system may require access credentials for executing ETL process or accessing the data – network based services may include security services)(e.g., paragraphs [0020], [0034] and [0051]) each data node including a respective dataset, (data node includes dataset – storage system includes data that has been transformed in the appropriate data schema and format)(e.g., paragraphs [0013] and [0015]) wherein each of the plurality of data nodes corresponds to at least one authorization rule, wherein each authorization rule authorizes at least one user to access a corresponding data node of the plurality of data nodes; and (each node corresponds to permissions and credentials – access is limited to security rule – private networks include security services. Permissions are required to access data.)(e.g., paragraphs [0020], [0028], [0034] and [0051])
prior to receiving a user request for data, configuring an extract, transform, and load (ETL) application service to extract data from a data source and to load data from the data source to the dataset stored on a first data node of the plurality of data nodes. (an ETL process may be performed and the extracted data is transformed and loaded into the appropriate storage system in the appropriate data schema and format. Data stores store objects on behalf of one or multiple clients.)(e.g., paragraphs [0013] and [0015]).

Regarding claim 2, McPherson discloses the method of claim 1. McPherson further discloses further comprising: establishing a plurality of ETL pipelines, each ETL pipeline corresponding to one of the plurality of data nodes, wherein data filtered through each of the ETL pipelines is loaded into the respective dataset stored on the data node corresponding to the ETL pipeline. (ETL pipelines are established that load data and provide filtered data – may be trigger based events.)(e.g., paragraphs [0017], [0037] and [0045]).

Regarding claim 3, McPherson discloses the method of claim 2. McPherson further discloses wherein new data to be stored on the plurality of data nodes is continuously filtered through the plurality of ETL pipelines. (new data triggers ETL and data is filtered through the ETL pipelines.)(e.g., paragraphs [0044], [0045] and [0051]).

Regarding claim 4, McPherson discloses the method of claim 2. McPherson further discloses wherein each ETL pipeline has instructions for performing ETL operations, wherein the instructions of each ETL pipeline include instructions for loading data into the corresponding data node. (data is loaded into the corresponding data store.)(e.g., paragraphs [0013], [0015] and [0024])

Regarding claim 5, McPherson discloses the method of claim 1. McPherson further discloses wherein the data source is a first data source of a plurality of data sources, wherein the ETL application service is further configured to extract data from the plurality of data sources and to load data from the plurality of data sources to the dataset stored on a first data node of the plurality of data nodes. (multiple data sources includes a first data source. ETL includes extracting data from plurality of data sources and loads the data to the dataset on a first node)(e.g., figure 1 and paragraphs [0013], [0015], [0017], [0020] and [0024]).

Regarding claim 6, McPherson discloses the method of claim 1. McPherson further discloses wherein each authorization rule further authorizes the respective at least one user to access at least one location of data. (ETL service includes access or control policies that limits access to a data catalog to authorized users)(e.g., paragraph [0034]).

Regarding claim 7, McPherson discloses the method of claim 6. McPherson further discloses wherein each authorization rule defines a key, wherein the at least one location of data authorized by each authorization rule stores the key defined in the authorization rule. (credentials, considered to be key, is required in order to access protected data)(e.g., paragraphs [0030], [0034], [0047] and [0051]). 

Regarding claim 9, McPherson discloses the method of claim 1. McPherson further discloses wherein a subset of data nodes of the plurality of data nodes each correspond to the at least one authorization rule. (access credential are associated with source and target objects.)(e.g., paragraphs [0030], [0047] and [0051]).

Regarding claim 10, McPherson discloses a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising: (e.g., paragraph [0013] and claim 14)
initiating a plurality of data nodes, (nodes are initiated – system may require access credentials for executing ETL process or accessing the data – network based services may include security services)(e.g., paragraphs [0020], [0034] and [0051]) each data node including a respective dataset, (data node includes dataset – storage system includes data that has been transformed in the appropriate data schema and format)(e.g., paragraphs [0013] and [0015]) wherein each of the plurality of data nodes corresponds to at least one authorization rule, wherein each authorization rule authorizes at least one user to access a corresponding data node of the plurality of data nodes; and (each node corresponds to permissions and credentials – access is limited to security rule – private networks include security services. Permissions are required to access data.)(e.g., paragraphs [0020], [0028], [0034] and [0051])
prior to receiving a user request for data, configuring an extract, transform, and load (ETL) application service to extract data from a data source and to load data from the data source to the dataset stored on a first data node of the plurality of data nodes. (an ETL process may be performed and the extracted data is transformed and loaded into the appropriate storage system in the appropriate data schema and format. Data stores store objects on behalf of one or multiple clients.)(e.g., paragraphs [0013] and [0015]).

Regarding claim 11, McPherson discloses a system for partitioning data based on authorization rules, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: (e.g., figure 8, paragraph [0013] and claim 1)
initiate a plurality of data nodes, (nodes are initiated – system may require access credentials for executing ETL process or accessing the data – network based services may include security services)(e.g., paragraphs [0020], [0034] and [0051]) each data node including a respective dataset, (data node includes dataset – storage system includes data that has been transformed in the appropriate data schema and format)(e.g., paragraphs [0013] and [0015]) wherein each of the plurality of data nodes corresponds to at least one authorization rule, wherein each authorization rule authorizes at least one user to access a corresponding data node of the plurality of data nodes; and (each node corresponds to permissions and credentials – access is limited to security rule – private networks include security services. Permissions are required to access data.)(e.g., paragraphs [0020], [0028], [0034] and [0051])
prior to receiving a user request for data, configure an extract, transform, and load (ETL) application service to extract data from a data source and to load data from the data source to the dataset stored on a first data node of the plurality of data nodes. (an ETL process may be performed and the extracted data is transformed and loaded into the appropriate storage system in the appropriate data schema and format. Data stores store objects on behalf of one or multiple clients.)(e.g., paragraphs [0013] and [0015]).
Claims 12-17 and 19 have substantially similar limitations as stated in claims 2-7 and 9, respectively; therefore, they are rejected under the same subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McPherson in view of Smith et al. (U.S. Patent No. 8,321,438 B1, hereinafter referred to as “Smith”).
Regarding claim 8, McPherson discloses the method of claim 1. McPherson discloses that access may be limited to a authorized users; however, McPherson does not appears further comprising: generating a plurality of user groups, wherein each of the plurality of user groups includes the at least one user corresponding to one of the at least one authorization rule.
On the other hand, Smith, which relates to an integration layer for a data repository (title), does disclose further comprising: generating a plurality of user groups, wherein each of the plurality of user groups includes the at least one user corresponding to one of the at least one authorization rule. (user groups are defined for access, privacy and security. Different end users have different rules)(e.g., figure 4, col 5 lines 57-60, col 6 lines 34-38 and 44-46 and col 9 lines 30-32).
McPherson discloses ETL processing that is initiated by detected events. In McPherson, security or authorization may be included for accessing the information, and the data may be accessible to a limited number of authorized users. However, McPherson does not appear to specifically disclose generating a plurality of user groups connected with the authorization rule. On the other hand, Smith, which also relates to obtaining data that has been translated from other data sources (e.g., abstract), does disclose that user groups can be assigned to authorization rules. This provides an effective manner to limit data and provide user access by assigning roles to users and authorizing access based on the roles. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the groups of users having access by a rule as disclosed in Smith to McPherson to provide an effective manner of providing security to the data.
 Claim 18 has substantially similar limitations as stated in claim 8; therefore, it is rejected under the same subject matter.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165